JUDGMENT.
The present ea,se coming on for hearing on July 7, instant, and both parties appearing, this court has examined the transcript of the record, which contains no statement of the case or bill of exceptions, and the only plea set up in support of the appeal being that in the case at bar Marcano was convicted of the offense defined in section 300 of the Penal Code and in another case of the offense defined in section 299 of the same code, whereas the appellant contends that he should have been punished for only one of said offenses, which plea cannot be sustained, among other reasons, because it does not appear that it was interposed in the lower court and because there is no statement of the case to support it; therefore, in view of the decisions rendered by this court in the cases of The People v. Belpré, 19 P. R. R., 485 and 487, and it not having been shown that any fundamental error has been committed, the appeal is dismissed and the judgment rendered by the District Court of Humacao on April 7 of the present year, from which this appeal was taken, is affirmed. Let due notice hereof be given.

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro, Al-drey and Hutchison concurred.